Mr. Justice Fisher
delivered the opinion of the court.
The complainant filed his bill on the chancery side of the circuit court of Claiborne county, to recover of the appellees, as trustees of the Port Gibson Academy, the sum of four hundred and twenty dollars, being the amount of money, after paying all charges arising from the sale of a slave,- the property of the complainant, sold as a runaway by the sheriff of said county, in accordance with the provisions of the statute on the subject.
*443The appellees demurred to the bill, and the court below sustained the demurrer; from which decree the cause is brought into this court by appeal.
The counsel for the appellees insists, that, by the 6th section of the act of 1838, the money is given absolutely to the president and trustees of the academy. On the contrary, it is argued on behalf of the complainant, that he is entitled, by virtue of the 34th section of the act of 1822, Hutch. Code, 518; to recover the money, notwithstanding the provision contained in the 6th section of the act of 1838, McNutt’s Code, 813.
The question for our consideration under these Statutes, is, whether the act of 1822, requiring the net proceeds of the sale of a runaway slave to be paid into the county treasury for the use of the county, but requiring the county to pay the money to the owner on his proving his property in the slave, has been repealed, so far as the county of Claiborne is concerned, by the 6th section of the act of 1838, declaring that the president and trustees of the said academy shall be entitled to all money arising from the sale of slaves sold as runaways in said county.
The general law of the State recognizes the owner’s right to the net balance of money, after defraying all expenses for apprehending, maintaining, and selling the slave. This right is certainly recognized, so far as we are advised, by the law in every county in the State, with the single exception of the county of Claiborne; and, in our opinion, under a fair interpretation of the law, that county does not constituid an exception. Under the act of 1822, the county was entitled to the use of the money till the owner established his right to it, by proving his property in the slave sold as a runaway. Did the statute of 1838 transfer merely the right of the county in the money to the academy, or did it transfer the right both of the county and the owner of the' slave ? If the latter, then the act of 1822 is entirely repealed, so far as the county of Claiborne is concerned. If the former, it is only repealed so far as the rights of the county may be affected. We are inclined to the opinion, that the act must be construed to affect only the right of the county, and not the right of the owner of the slave. There is *444nothing in the act expressly repealing the former law; and it is a familiar rule, that a statute is not repealed by implication by a subsequent statute on the same subject, unless the two laws are so inconsistent with each other, that they cannot stand together. The presumption is not to be indulged, that a law seriously affecting private rights would be enacted for a single county, leaving the general law, guarding and sustaining these rights, in full force as to all other counties in the State. The right of the county was a fair and legitimate subject for legislation, which might be transferred to the academy without departing from the just and salutary policy of the State, in recognizing the title of the owner of the slave to the money, upon his complying with the requisitions of the law
We are therefore of opinion, that the act of 1838 only gave to the academy such right and title as the county of Claiborne, under the act of 1822, had in the money; and that the claim of the complainant ought to be enforced to the same extent against the president and trustees of the academy, as it could have been enforced against the county of Claiborne, if this act of 1838 had not been enacted. Whether this view of the law is entirely free from doubt, we will not undertake to say. It fully accords with those principles of justice which must force the approbation of every rightly constituted mind. The act of 1822 is founded in a just and a wise policy. The act of 1838, if interpreted as contended on behalf of the academy, would be palpably unjust; and the question therefore arises, Whether a law, which is just and equitable in its provisions, shall be considered as repealed by a subsequent law of doubtful meaning, and not expressly repealing the previous law. One construction makes the law harmonize with the policy of the State, and with the acknowledged principles of equity; the other construction makes the law violate this policy, as well as shock the conscience and moral sense of every man who hears the proposition stated.
There is no law of the State which declares that a man shall forfeit his right to the net proceeds arising from the sale of his runaway slave. On the contrary, the whole legislation on this subject has looked to the protection of this right. The law *445requiring the runaway to be apprehended, secured in jail, and finally sold if not claimed by the owner, has its origin in.necessity, as a police regulation. As such it is wise and salutary, in the protection which it affords to the community against the depredations which may be committed by this class of our population, when released from the necessary restraint and government of the master. As a police regulation, the law ought to be liberally construed for the accomplishment of the desired end, which was the protection of the community on the one hand, and the rights of the master on the other. When the slave has been sold by the sheriff out of jail, the law has performed its office as a policy regulation. The former owner is charged with all the costs, from the apprehension to the final disposition of the slave. The law, having thus performed its office as a police regulation, looks alone to the disposition of the balance of the money. The county has the use of it till the owner of the slave shall establish his right to it. The county is the trustee of the owner, and must perform the trust when the owner shall prove his title to the slave. This is the general law of the State. The president and trustees of the Port Gibson Academy succeeding to the rights of the county of Claiborne in the money, ought in equity to be required to perform the trust, by the former law required of the county. It is true there is no express provision of the law requiring them to pay the money to the owner of the slave. But taking the money, and having the use of it, that is to say, all the interest which it may yield, they ought to do what the law required the county to do before the act of 1838. If there is nothing in the law requiring them to perform this duty, equity, after ascertaining that there is a clear right, will supply the remedy. The right is clear, because it is expressly recognized by the law; and this law, as we have seen, is not repealed by any thing, either expressed or necessarily implied, in the subsequent law.
Decree reversed, demurrer overruled, and cause remanded.